Citation Nr: 0606681	
Decision Date: 03/08/06    Archive Date: 03/23/06	

DOCKET NO.  03-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had over 20 years of active service at the time 
of his retirement in July 1985.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  The veteran sustained a low back injury during service 
and was treated for a lumbar strain; he also has a current 
diagnosis of a chronic low back disability, to include 
degenerative disc disease of the lumbar spine; however, the 
preponderance of the evidence is against a nexus between a 
current low back disability and any incident of or finding 
recorded during service.

2.  The preponderance of the competent evidence is against a 
finding that the veteran's low back disability, to include 
degenerative disc disease of the lumbar spine, was caused or 
aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated during active service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claim Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, however, the initial unfavorable 
AOJ decision that is the basis of this appeal was already 
decided at the time the veteran was notified of the VCAA.  
The veteran has the right to content complying notice and 
proper subsequent VA process in the event he is not notified 
of the VCAA prior to the initial AOJ decision.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via letters in April 
2001, September 2002, and May 2004, as well as the statement 
of the case and supplemental statements of the case, with the 
statement of the case and supplemental statements of the case 
providing VCAA implementing regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. 120-121.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the veteran after the initial 
adjudication, the veteran was subsequently provided with VCAA 
notice and the case readjudicated.  The content of the notice 
as provided to the veteran has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was advised of the information and 
evidence that was necessary to substantiate his claim as well 
as what VA would seek to provide and what he was expected to 
provide.  He was also advised to submit information that was 
relevant to his claim that was in his possession.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the veteran.  He has been afforded several VA 
examinations and relevant medical opinions have been 
obtained.  The Board finds that the evidence is sufficient on 
which to decide the claim.  

                                                             
Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In an April 2005 statement the veteran asserted that service 
connection was previously established for back and left knee 
disabilities in the mid-1980s, and a 10 percent evaluation 
assigned.  A review of the record reflects that service 
connection was established for a left knee disability by 
December 1985 RO decision and a 10 percent evaluation 
assigned.  A September 1987 RO decision reduced this 
evaluation to noncompensable, which has remained in effect 
since.  Service connection has never been established for a 
back disability.  Therefore, the veteran's assertion that 
service connection has previously been established for a back 
disability is without merit.

The veteran contends that his low back disability is due to 
an in-service back injury sustained during combat while on 
active duty in Vietnam from September 1970 to September 1971.  
See veteran's July 2004 statement.  In a separate June 2004 
statement the veteran indicated that he hurt his knee and 
back at the same time during combat.  In the former 
statement, the veteran also indicated that he did not receive 
any treatment for his back during active service.  However, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof that the incident occurred if it is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).  The record confirms that 
the veteran had combat duty.  Accordingly, his account of a 
back injury incurred when he jumped from a helicopter, which 
was under enemy fire, and that he experienced some back 
symptoms thereafter is not in dispute.  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The veteran's service medical records show that on May 16, 
17, 19, and 21, 1975, the veteran was seen with complaints 
relating to his low back.  The assessment was acute lumbar 
strain.  A December 1976 service medical record reveals that 
the veteran hurt his left knee playing basketball.  (Service 
connection for residuals of a torn meniscus of the left knee 
was subsequently granted by VA.)  An August 1978 record 
indicates that the veteran initially injured his knee two 
years before as a result of jumping out of a personnel 
carrier, and a June 1978 record indicates that he had a left 
knee injury two years before in Germany.  A June 1980 service 
medical record shows that the veteran was diagnosed with a 
lumbar muscle strain.  The reports of June 1970, December 
1976, and April 1985 service examinations, and medical 
histories completed by the veteran in conjunction therewith, 
reflect that the veteran reported that he did not have 
recurrent back pain and indicate that, on examination, his 
spine and neurologic system were normal.

Post service records reveal that the veteran filed a claim 
for service connection for a left knee disability in August 
1985.  He did not mention any complaints with respect to his 
back at that time.  The reports of October 1985 and September 
1987 VA examinations do not reflect any complaint, finding, 
or treatment with respect to the veteran's low back and 
October 1985 and January 1991 private X-ray reports show that 
the veteran's lumbar spine was normal.  There is no competent 
medical evidence which would indicate that the veteran had 
any chronic disability of his low back following his active 
service up to and including the January 1991 private X-ray 
report.  

An August 1997 private treatment record reflects that the 
veteran complained of low back pain.  Leg raises were 
negative and deep tendon reflexes were two plus bilaterally. 

The veteran filed his original claim for service connection 
for low back disability in May 2000.  A November 2000 VA 
treatment record reflects that the veteran reported decreased 
energy since he injured his back at work in April 2000.  
April 2000 private treatment records show that the veteran 
had radicular pain and the report of an April 2000 private 
MRI indicates that the veteran had mild central canal 
stenosis related to spondylosis and disc bulging at L3-4 and 
L4-5.  There was also moderate spondylosis and disc bulging 
with moderate to large right-sided disc herniation at L5-S1.  
A May 2000 VA treatment record indicates that the veteran 
reported low back pain that was worse over the prior year.  
None of these records suggest that the veteran's degenerative 
disc disease of the lumbar spine, first diagnosed by MRI in 
April 2000, has any relationship to his active service.

The reports of May and June 2001 VA examinations and October 
2001 and October 2004 VA opinions reflect the examiner's 
conclusion that the veteran's degenerative disc disease of 
the lumbar spine is more likely than not related to post-
service events rather than an in-service injury. 

The veteran has indicated, in a July 2004 statement that a 
private physician told him it was possible he hurt his back 
when jumping out of a helicopter.  However, as noted above, 
the fact that the injury occurred is not in dispute, and 
there is ample clinical and X-ray evidence of a current low 
back disability.  The primary impediment to a grant of 
service connection on a direct incurrence basis is that the 
overwhelming medical evidence, to include competent opinions, 
weighs against a causal link between a current low back 
disability and service, to include the injury.  To the extent 
that the veteran's assertion relating to a private 
physician's opinion can be construed as an attempt to 
establish the requisite nexus, the United States Court of 
Appeals for Veterans Claims (Court) has clarified that a 
layman's account of what a doctor reportedly said, filtered 
as it is through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to hold any probative 
value.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

The Board further notes that that the lengthy period 
following the veteran's service without evidence of treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  It is also pertinent to point out that 
when the veteran filed a claim for service connection for a 
left knee disability in August 1985, he did not mention refer 
to a low back disability.  The veteran has offered his 
opinion and belief that his current degenerative disc disease 
is related an in-service injury.  However, as a lay person, 
he is not qualified to offer a medical diagnosis or etiology.  
Therefore, his opinion will not be accorded any probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran contends in the alternative, in essence, that his 
service-connected left knee disability caused or aggravated 
his low back disorder.  The only competent evidence that 
relates to his secondary service connection claim weighs 
against the contended causal relationship.  Specifically, the 
October 2004 VA opinion noted above also included an opinion 
addressing the secondary service connection claim;  the 
physician concluded that it was more likely than not that the 
veteran's left knee disability did not cause or aggravated 
his low back disability.  (Emphasis added.)  There is no 
contrary competent opinion of record.

On the basis of the above analysis there is no medical 
evidence indicating that the veteran's low back disability, 
to include degenerative disc disease of the lumbar spine 
began during or as a result of some incident of his active 
service, nor is there any competent evidence to show that it 
is proximately due to or the result of his service-connected 
left knee disability.  The only medical evidence that 
addresses the contended causal relationships weigh against 
the claim.  Therefore, a preponderance of the evidence is 
against the claim of service connection for degenerative disc 
disease of the lumbar spine on direct incurrence and 
secondary bases.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal for service connection for degenerative disc disease 
of the lumbar spine, to include as secondary to a service-
connected left knee disability, must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, to include as secondary to a service-connected 
left knee disability, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


